Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 are currently pending in this application.  

Claim objection
Claim 14 is objected to because of the following informality: The limitation “receiving a selection the label” is grammatically unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-6, 9-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 2018/00751671).

With respect to claim 13, Nelson teaches a computer-implemented method of controlling manufacturing of an item (figs.1-2), the method comprising: 
associating a digital representation of the item with a label2 (a design/digital representation of a product or item usable for manufacturing the item, par.0021, digital representation may be a computer file according to a Standard Tessellation Language (STL) to produce a gcode representation/file to manufacture/print an item, par.0022; and associating a set of tokens with encrypted 3D representation, par.0075); 
including, in a digital object usable for causing a manufacturing system to manufacture the item, at least one of: the label and, a reference to the label (a production object includes design representation, encrypted version of the design representation, a file that includes an encrypted design representation, a metadata related to a design representation, tokens, decryption keys, par.0025; a production object or messages related to manufacturing an item that includes metadata, par.0026; associating a set of tokens with encrypted 3D representation, par.0075; create a limited edition object (LEO) file combining the design ID and the encrypted design file, fig.3 and par.0044; LEO file includes an encrypted design and operation/step to use the LEO file, par.0046); and 
using the label or the reference to record data related to at least one part of at least one manufacturing step related to the item (tokens are recorded in database for a specific design and a request to manufacture an item is validated based on the received tokens, par.0063; record number of items manufactured based on a design, par.0084; record a set of characteristics of a manufacturing item to database, par.0086).  

With respect to claim 14, Nelson teaches a computer-implemented method of controlling manufacturing of an item (figs.1-2), the method comprising: 
associating information usable as part of performing at least one manufacturing step with a label (a design/digital representation of a product or item usable for manufacturing the item, par.0021, digital representation may be a computer file according to a Standard Tessellation Language (STL) to produce a gcode representation/file to manufacture/print an item, par.0022; and associating a set of tokens with encrypted 3D representation, par.0075); 
receiving a selection the label (designer/user to provide rules, restrictions, limitations, or criteria to determine whether to provide a token or to limit the number of objects/items to be manufactured, par.0052; metadata is provided with a list of materials to manufacture the items and includes restrictions or limitations to the manufactured items, par.0056, par.0087, 0089); 
enabling to perform manufacturing step (enabling manufacturing of the items, par.0064-0065; enable manufacturing the item based on at least one of: the characteristics of the manufacturing device, the design characteristics, and one or more tokens, par.0090-0091); and 
recording, in information associated with the label, that the manufacturing step was performed (tokens are recorded in database for a specific design and a request to manufacture an item is validated based on the received tokens, par.0063; record number of items manufactured based on a design, par.0084; record a set of characteristics of a manufacturing item to database, par.0086).  

With respect to claims 1 and 15, Nelson teaches a computer-implemented method and a system for controlling manufacturing of items, the method and system comprising: a memory; and a controller configured to:
associate information usable as part of performing at least one manufacturing step for the item with a label (a design/digital representation of a product or item usable for manufacturing the item, par.0021, digital representation may be a computer file according to a Standard Tessellation Language (STL) to produce a gcode representation/file to manufacture/print an item, par.0022; and associating a set of tokens with encrypted 3D representation, par.0075); 
encapsulate the information to produce an encapsulated information object and publishing the label (create a limited edition object (LEO) file combining the design ID and the encrypted design file, fig.3 and par.0044; LEO file includes an encrypted design and operation/step to use the LEO file, par.0046; LEO file includes an image of an object/item and design ID and be accessible to users via internet website, par.0047; combine the use of encryption keys and tokens in order to control/manage manufacturing of an item and a request for a token includes a design ID, par.0048); 
receiving a selection of the label (designer to provide restrictions or criteria to determine whether to provide a token or to limit the number of objects to be manufactured, par.0052; metadata is provided with a list of materials to manufacture the items and includes restrictions or limitations to the manufactured items, par.0056, par.0087, 0089); and 
enable to perform the at least one manufacturing step in accordance with the encapsulated information associated with the selected label (LEO file includes an encrypted design and operation/step to use the LEO file, par.0046; and enabling manufacturing of the items, par.0064-0065).  

With respect to claims 2 and 16, Nelson teaches comprising, at least one of recording information related to the selection and reporting, to a provider of the information, data related to usage of the information (tokens are recorded in database for a specific design and a request to manufacture an item is validated based on the received tokens, par.0063, par.0084, par.0086; LEO file includes an image of an object/item and design ID and be accessible to users via internet website, par.0047).  

With respect to claims 3 and 17, Nelson teaches wherein the encapsulated information includes information usable as part of performing a set of manufacturing steps (LEO file includes an encrypted design and operation/step to use the LEO file, par.0046; LEO file includes an image of an object/item and design ID and be accessible to users via internet website, par.0047).  

With respect to claims 4 and 18, Nelson teaches comprising: determining a set of design characteristics and rules for manufacturing the item, the set included in a digital object usable for controlling or using a manufacturing system (designer/user to provide rules, restrictions, limitations, or criteria to determine whether to provide a token or to limit the number of objects/items to be manufactured, par.0052); and if all information for performing manufacturing steps associated with the selected label is compatible with the characteristics and rules in the digital object then including the encapsulated information or label in the digital object (an encrypted design (e.g., extracted from the LEO file) and one or more tokens may be included in a production object, e.g. a LEO STL, or LSTL and be provided and used, par.0053).  

With respect to claim 5, Nelson teaches wherein the encapsulated information and the label are stored separately (metadata related to a design be stored on a server and the LSTL file containing encrypted digital representation of the design may be stored elsewhere owned/operated by a designer/user, par.0054).  
With respect to claim 6, Nelson teaches wherein enabling to decapsulate the encapsulated information includes providing at least one of: a key, a code and a token (combine the use of decryption keys and tokens to control the manufacturing of an item, par.0063).  

With respect to claim 9, Nelson teaches comprising selecting whether or not to expose information in the encapsulated information object (if determining to enable manufacturing the item, then providing a decryption key, if token permits manufacturing of an item as requested and the set of requested modifications is permitted or authorized, provide a decryption key, associate a set of design characteristics with a 3D design representation; receive a set of printer characteristics related to a printing device; and determine whether or not to provide a decryption key based on relating at least one of the set of design characteristics to at least one printer characteristic, par.0095).  

With respect to claims 10 and 21, Nelson teaches comprising counting the number of times information in the encapsulated information object was used for performing or requiring at least a part of a manufacturing step (limiting the number of items made by setting a threshold for providing tokens, par.0049-0050, par.0052, par.0063).  

With respect to claims 11 and 22, Nelson teaches comprising preventing usage of information in the encapsulated information based on a criterion (providing tokens based on restrictions or criteria, par.0052).  

With respect to claims 12 and 23, Nelson teaches comprising receiving a selection of the encapsulated information (receive a set of printer characteristics related to a printing device; and determine whether or not to provide a decryption key based on relating at least one of the set of design characteristics to at least one printer characteristic, par.0095).  

Allowable Subject Matter
Claims 7-8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:
With respect to claims 7 and 19, comprising: receiving first and second selections of respective first and second labels associated with respective first and second encapsulated information objects; if determining that the information regarding performing manufacturing steps described in the first encapsulated information object complies with the information regarding performing manufacturing steps described in the second encapsulated information object, then permitting the selections, else preventing the selection of both together.  
With respect to claims 8 and 20, comprising: if permitting the selections then including the first and second encapsulated information objects in a digital object usable for controlling or using a manufacturing system.  

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US-20150131126, US-20180330120, and US-20210034764.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   November 5, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference submitted via IDS filed 03/03/2021.
        2 As disclosed in the specification [00230], a label may be a file or digital object stored in a database.